Citation Nr: 1140766	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  05-34 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to April 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from February 2004 and January 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).

On October 22, 2010 the Board issued a decision which the Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  Based on a Joint Motion for Remand (Joint Motion), the Court issued an order in August 2011 that remanded the case to the Board for readjudication and issuance of a new decision.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

That part of the Board's October 2010 decision that denied an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) as written precluded effective judicial review.


CONCLUSION OF LAW

That part of the Board October 2010 decision that denied an initial evaluation in excess of 50 percent for PTSD is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2011).  Here, based on a Joint Motion that found that the Board had failed to adequately address the evidence of record, the Court remanded the Board's decision on the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD.  Therefore, the Joint Motion found that the Board's October 2010 decision failed to provide the Veteran due process under the law.  Accordingly, in order to prevent prejudice to the Veteran, that part of the October 2010 decision of the Board that denied an initial evaluation in excess of 50 percent for PTSD must be vacated, and a new decision will be entered as if that part of the October 2010 decision by the Board had never been issued.


ORDER

That part of the October 2010 decision of the Board that denied an initial evaluation in excess of 50 percent for PTSD is vacated.


REMAND

The Veteran seeks entitlement to an initial evaluation in excess of 50 percent for PTSD and a total disability rating based on individual unemployability (TDIU).  At the time of the issuance of the Board's decision in October 2010, additional evidence existed that has not been considered by the Board.  A separate file was kept at the RO with regard to the Veteran's claim of entitlement to a TDIU containing evidence that was not before the Board at that time.  The additional evidence includes VA medical records dated from September 2006 through August 2010 and July 2008 letters from the Veteran's former co-workers and relates to the Veteran's psychiatric symptomatology and unemployability due to his psychiatric symptoms.  As additional evidence has been associated with the Veteran's claims file since he last underwent a VA psychiatric examination in March 2009, a new VA examination must be obtained to determine the current disability picture of the Veteran's PTSD.

Additionally, the issue of entitlement to a TDIU is inextricably intertwined with the Veteran's claim for entitlement to an initial evaluation in excess of 50 percent for PTSD.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  On remand, a medical opinion is required to determine to determine the impact that the Veteran's service-connected disabilities have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995); Beaty v. Brown, 6 Vet. App. 532, 537-38 (1994) (holding that VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, affect the Veteran's service-connected disabilities have on his ability to work).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for any of his service-connected PTSD.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must also provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of the Veteran's PTSD.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, taking into consideration the lay testimony presented by the Veteran.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory, such retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning (GAF) score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.

The examiner must specifically comment on the impact that the Veteran's service-connected PTSD has on his employability.  In doing so, the examiner must also elicit from the Veteran and the record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must also provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.

The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, the RO must readjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative, which must address all of the evidence of record since the issues were last adjudicated by the RO.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


